     Case 1:19-cr-00442-LMM-RGV Document 35 Filed 08/10/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


   U NITED S TATES OF A MERICA
                                                  Criminal Action No.
          v.
                                                  1:19-CR-442-LMM-RGV
   T IMOTHY O’N EAL



         United States’ Response to the Defendant’s Motion to Dismiss

   The United States of America, by Byung J. Pak, United States Attorney, and
Leanne M. Marek, Assistant United States Attorney for the Northern District of

Georgia, files this Response to the defendant’s Motion to Dismiss. (Doc. 16).

   The defendant moves to dismiss Count Two of the Indictment, arguing that

Title 18 U.S.C. § 111(b) does not qualify as a crime of violence under Title 18

U.S.C. § 924(c). The Defendant filed a notice of supplemental authority, (doc. 32),

regarding his motion to dismiss that cited the Eleventh Circuit’s recent opinion

in United States v. Bates, 960 F.3d 1278, 1287 (11th Cir. 2020). The Court should

deny the defendant’s Motion to Dismiss because the Eleventh Circuit held in

Bates, that a violation of Title 18 U.S.C. § 111(b) does constitute a crime of
violence under Title 18 U.S.C. § 924(c). Bates is binding precedent on this Court.




                                          1
     Case 1:19-cr-00442-LMM-RGV Document 35 Filed 08/10/20 Page 2 of 3




                                Conclusion

  The Government respectfully requests that the Court deny the defendant’s
Motion to Dismiss.

                                      Respectfully submitted,

                                      B YUNG J. P AK
                                         United States Attorney


                                  /s/L EANNE M. M AREK
                                        Assistant United States Attorney
                                     Georgia Bar No. 270935
                                     Leanne.marek@usdoj.gov




                                     2
     Case 1:19-cr-00442-LMM-RGV Document 35 Filed 08/10/20 Page 3 of 3




                             Certificate of Service

The United States Attorney’s Office served this document today by filing it using
the Court’s CM / ECF system, which automatically notifies the parties and counsel
of record.

                            Caitlyn Wade




August 10, 2020


                                            /s/ L EANNE M. M AREK

                                            L EANNE M. M AREK

                                            Assistant United States Attorney




                                        3
